Title: To James Madison from David Lenox, 15 September 1801
From: Lenox, David
To: Madison, James


					
						Sir
						London 15th. September 1801
					
					Your Letter of the  July (the date is not legible) reached me on the 7th. 

Instant, requiring certain statements relative to my Official 

transactions.
					I conceive that the best & most satisfactory way of 

complying with your directions is to send a Recapitulation 

of all the Abstracts which I have transmitted to the 

Department of State since I entered on the Duties of my 

appointment, & which I now do myself the honor to 

enclose.  It is  utterly impossible Sir for me to 

discriminate between natural Born Citizens & those 

naturalized, for I will venture to assert that there is not an 

instance where a person could be brought to confess that 

he was Born out of the United States.  Indeed such confession 

would almost preclude the possibility of obtaining his 

discharge as in such case it would be necessary to produce 

proof of his having been in America previous to the Peace 

of 83, the period insisted on by this Government to 

constitute Citizenship & this you will readily imagine 

would be almost impracticable.
					I take great pleasure Sir in obeying your 

commands but I must observe that had the Clerks in your 

Office recollected that my Returns were regularly transmitted 

quarterly, your enquiry might have been answered without 

the delay of hearing from me.  The cases where proofs 

have been received from the Department of State since my 

last Return, will as usual be particularly noticed in my 

next Abstract ending the 30th. Instant.  With great 

respect I have the honor to be Sir Your most Obedient 

Servant,
					
						D. Lenox
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
